DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 lines 1-6, filed 06/15/2022, with respect to 
The objection to the abstract
The objection to claim 11
have been fully considered and are persuasive.  These respective objections/rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson on 08/15/2022.

The application has been amended as follows: 
1. (Currently Amended) An aircraft structure configured for hybrid laminar flow control comprising 
a perforated panel having an inner surface adjacent a chamber of a structure interior, an outer surface configured to be in contact with an ambient flow over the aircraft structure, and a plurality of micro pores extending from the inner surface to the outer surface, and
elongate crack stopper strips attached to the inner surface of the perforated panel and extending in a spanwise direction of the aircraft structure, wherein the elongate crack stopper strips are configured to inhibit crack propagation within the perforated panel,
wherein air flows through the micro-pores between the ambient flow and the chamber to influence the ambient flow over the outer surface to increase aerodynamic lift or reduce aerodynamic drag of the aircraft structure,
wherein the chamber spans at least two of the elongate crack stopper strips, and 
wherein the micro-pores are in fluid communication with the chamber throughout an area of the perforated panel spanning the at least two of the elongate crack stopper strips, and
wherein a plurality of the crack stopper strips include micro pores aligned with the micro pores of the perforated skin panel. 
2. (Currently Amended) The aircraft structure according to claim 1, wherein the elongate crack stopper strips extend in a main load direction of the aircraft structure. 
3. (Currently Amended) The aircraft structure according to claim 1, wherein a material forming the elongate crack stopper strips has a fatigue strength higher than a material forming the perforated panel. 
4. (Currently Amended) The aircraft structure according to claim 1, wherein the elongate crack stopper strips are each formed 
5. (Currently Amended) The aircraft structure according to claim 1, wherein the elongate crack stopper strips include two adjacent crack stopper strips and each of the two adjacent crack stopper strips has a width (w) in a range of 1/100 to 1/1 of  a distance (d) between the two adjacent crack stopper strips. 
6. (Currently Amended)  The aircraft structure according to claim 1, wherein the micro pores in the perforated panel span at least six elongate crack stopper strips.
7. (Currently Amended)  The aircraft structure according to claim 1, further comprising an inner panel mounted to the perforated panel via stiffeners that are attached to the inner surface of the perforated panel. 
8. (Currently Amended)  The aircraft structure according to claim 7, wherein a plurality of the elongate crack stopper strips are between the inner surface of the perforated panel and at least some of the stiffeners. 
9. (Currently Amended) The aircraft structure according to claim 7, wherein at least some of the stiffeners are configured as crack stopper strips included in the elongate crack stopper strips.
10. (Currently Amended)  The aircraft structure according to claim 9, wherein the stiffeners configured as the crack stopper strips are formed of a material having a fatigue strength higher than a material forming the perforated panel.
11. (Currently Amended) The aircraft structure according to claim 9, wherein each of the stiffeners one of the crack stopper strips. 
14. (Currently Amended)	An aerodynamic structure on an aircraft comprising:
a perforated skin panel included an outer surface configured to be in contact with an ambient airflow, inner surface opposite to the outer surface and facing a chamber within the aerodynamic structure, and micro pores extending through the perforated skin panel and connecting the inner and outer surfaces, 

stiffeners extending in a spanwise direction,
crack stopper strips bonded to the inner surface of the perforated skin panel such that the crack stopper strips overlap at least some of the micro pores, 
wherein the crack stopper strips extend in [[a]] the spanwise direction of the aerodynamic structure;
wherein at least one of the crack stopper strips is between one of the stiffeners and the perforated skin panel,
wherein at least one of the crack stopper strips is offset from the stiffeners in a chordwise direction perpendicular to the spanwise direction;
wherein the chamber spans at least two of the crack stopper strips;
wherein the micro-pores are in fluid communication with the chamber throughout an area of the perforated panel spanning the at least two of the elongate crack stopper strips.
wherein a plurality of the crack stopper strips are oriented in a spanwise direction of the aerodynamic structure and the crack stopper strips each have a width narrower than a gap between adjacent ones of the crack stopper strips, and
wherein the aerodynamic structure is configured for hybrid laminar flow control and the micro pores in the perforated skin panel are configured allow air to flow between the ambient airflow and the chamber to influence the ambient airflow over the outer surface to increase aerodynamic lift or reduce aerodynamic drag of the aerodynamic structure.
15. (Currently Amended)	The aerodynamic structure of claim 14, wherein the perforated skin panel is metallic or a fiber metal laminate, and the crack stopper strips are a fiber reinforced plastic material.
16. (Cancelled)	
17. (Original)	The aerodynamic structure of claim 14,  wherein a plurality of the crack stopper strips are sandwiched between the stiffeners and the perforated skin panel. 
18. (Currently Amended)	The aerodynamic structure of claim 14, further comprising stiffeners extending in the spanwise direction, and at least one of the crack stopper strips is integral and a single piece component with one of the stiffeners.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in interview conducted 08/05/2022, incorporation of the term “strip” from claim 4 and the limitations of claim 16 into independent claims (see amended claims 1 and 14 above) would make these claims allowable. The prior art does not teach claims as amended.
Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642